 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 71 
In the House of Representatives, U. S.,

February 12, 2009
 
RESOLUTION 
Acknowledging the lifelong service of Griffin Boyette Bell to the State of Georgia and the United States as a legal icon. 
 
 
Whereas Griffin Boyette Bell was born on October 31, 1918, in Americus, Georgia, to Thelma Leola Pilcher and Adlai Cleveland Bell, a cotton farmer;  
Whereas Griffin Boyette Bell died on January, 5, 2009, at Piedmont Hospital in Atlanta, Georgia, after enduring long-term kidney disease and a battle with pancreatic cancer;  
Whereas Griffin Boyette Bell was raised in the Shiloh community outside of Americus until his family moved into Americus to establish a tire retail store;  
Whereas Griffin Boyette Bell proved himself a superior student in the Americus public schools and later at Georgia Southwestern College also in Americus;  
Whereas in 1942, Griffin Boyette Bell was drafted into the Army, where he served in the Quatermaster Corps and Transportation Corps;  
Whereas Griffin Boyette Bell, while stationed at Fort Lee, Virginia, met and married Mary Powell, who also had family ties in Americus, Georgia, and they later had one son, Griffin Jr;  
Whereas in 1946, Griffin Boyette Bell, after being discharged from active duty in the Army with the rank of Major, enrolled in the Walter F. George School of Law at Mercer University in Macon, Georgia;  
Whereas Griffin Boyette Bell worked at the firm Anderson, Anderson, and Walker while in law school;  
Whereas Griffin Boyette Bell, while still a law student, passed the Georgia bar examination and was appointed city attorney of Warner Robins, Georgia;  
Whereas Griffin Boyette Bell, after graduating Mercer University law school with honors in 1948, practiced law in Savannah, Georgia, and Rome, Georgia;  
Whereas in 1953, Griffin Boyette Bell accepted an offer to join the Atlanta law firm of Spalding Sibley Troutman and Kelley, later renamed King and Spalding;  
Whereas in 1958, Griffin Boyette Bell was appointed chief of staff to Governor Ernest Vandiver and while serving in that capacity was influential in organizing the Sibley Commission, which mapped Georgia’s approach to school desegregation;  
Whereas Griffin Boyette Bell, while as chief of staff to Governor Ernest Vandiver, also helped moderate State policy concerning civil rights and was instrumental in keeping Georgia’s schools open during that turbulent period;  
Whereas in 1961, Griffin Boyette Bell was appointed by President Kennedy to the 5th U.S. Circuit Court of Appeals where he served for 14 years and often played an instrumental role in mediating disputes during the peak of the United States Civil Rights Movement;  
Whereas in 1976, President Jimmy Carter nominated Griffin Boyette Bell to be the 72nd Attorney General of the United States and he was confirmed to that position on January 25, 1977;  
Whereas Griffin Boyette Bell brought independence and professionalism to the Department of Justice during his tenure as Attorney General by daily posting of his third-party contacts, including meetings and calls with the White House, Members of Congress, or other non-Justice Department individuals;  
Whereas Griffin Boyette Bell in his capacity as Attorney General, advised the Carter administration and helped to increase the number of women and minorities serving on the Federal bench by recruiting Wade McCree, an African-American Eighth Circuit judge, to serve as Solicitor General of the United States and Drew S. Days III, an African-American lawyer for the NAACP Legal Defense Fund, to head the Civil Rights Division of the Department of Justice;  
Whereas Griffin Boyette Bell also led negotiations to divide his former appellate court, the 5th Circuit spanning from Georgia to Texas, into two courts: a new 5th Circuit based in New Orleans and an 11th Circuit based in Atlanta;  
Whereas Griffin Boyette Bell, upon resignation as Attorney General in August 1979, was appointed by President Carter as the Special Ambassador to the Helsinki Convention;  
Whereas Griffin Boyette Bell served as a member of the Secretary of State’s Advisory Committee on South Africa from 1985 to 1987;  
Whereas in 1989, Griffin Boyette Bell was appointed Vice Chairman of President George H. W. Bush’s Commission on Federal Ethics Law Reform;  
Whereas Griffin Boyette Bell served as counsel to President George H. W. Bush during the Iran Contra Affair investigation;  
Whereas in September of 2004, Griffin Boyette Bell was appointed the Chief Judge of the United States Court of Military Commission Review; and  
Whereas during Griffin Boyette Bell’s career as a lawyer, he specialized in corporate internal investigations, and many that were high profile, including E.F. Hutton following Federal indictments for its cash management practices, Exxon Valdez after an oil spill in Alaska, and Procter and Gamble after rumors circulated that the company’s moon-and-stars logo was a satanic symbol: Now, therefore, be it  
 
That the House of Representatives— 
(1)acknowledges the lifelong service of Griffin Boyette Bell to the State of Georgia and the United States as a legal icon; and  
(2)commends Griffin Boyette Bell for his tenure as Attorney General of the United States and his commitment to the American Civil Rights Movement.  
 
Lorraine C. Miller,Clerk.
